 Case 19-10355-KHK             Doc 14 Filed 03/17/19 Entered 03/18/19 00:23:04                           Desc Imaged
                                    Certificate of Notice Page 1 of 3
                                       United States Bankruptcy Court
                                              Eastern District of Virginia
                                                  Alexandria Division
                                              200 South Washington Street
                                                 Alexandria, VA 22314

                                                              Case Number 19−10355−KHK
                                                              Chapter 7
In re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):

   Alan David Berlin                                          Carolyn H. Berlin
   5484 Rodriquez Lane                                        aka Carolyn H. Brenner
   Haymarket, VA 20169                                        5484 Rodriquez Lane
                                                              Haymarket, VA 20169
Last four digits of Social−Security or Individual Taxpayer−Identification (ITIN) No(s).,(if any):
   Debtor: xxx−xx−9033                                     Joint Debtor: xxx−xx−8741
Employer Tax−Identification (EIN) No(s).(if any):
  Debtor: NA                                                  Joint Debtor: NA



                                NOTICE OF NEED TO FILE PROOF OF CLAIM
                                     DUE TO RECOVERY OF ASSETS

 NOTICE IS GIVEN THAT:

     The initial notice in this case instructed creditors that it was not necessary to file a proof of claim. Since that
 notice was sent, assets have been recovered by the trustee.

     Creditors who wish to share in any distribution of funds must file a proof of claim with the clerk of the
 bankruptcy court at the address below on or before:

                                         Date: June 17, 2019

 Creditors who do not file a proof of claim on or before this date might not share in any distribution from the
 debtor's estate.

 A proof of claim form may be obtained at www.uscourts.gov or any bankruptcy clerk's office. It may be filed by
 regular mail. To receive acknowledgment of your filing, you may either enclose a stamped self−addressed
 envelope and a copy of this proof of claim or you may access the court's PACER system
 (www.pacer.psc.uscourts.gov) to view your filed proof of claim.

 There is no fee for filing the proof of claim

 Any creditor who already has filed a proof of claim need not file another proof of claim.

 Address of the Bankruptcy Court                               For the Court,

 200 South Washington Street                                   William C. Redden, Clerk
 Alexandria, VA 22314                                          United States Bankruptcy Court
                                                               Dated: March 15, 2019
                                                               [B2040.jsp]
       Case 19-10355-KHK        Doc 14 Filed 03/17/19 Entered 03/18/19 00:23:04                Desc Imaged
                                     Certificate of Notice Page 2 of 3
                                      United States Bankruptcy Court
                                      Eastern District of Virginia
In re:                                                                                  Case No. 19-10355-KHK
Alan David Berlin                                                                       Chapter 7
Carolyn H. Berlin
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0422-9           User: glennj                 Page 1 of 2                   Date Rcvd: Mar 15, 2019
                               Form ID: 2040                Total Noticed: 31


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 17, 2019.
db             +Alan David Berlin,    5484 Rodriquez Lane,    Haymarket, VA 20169-6102
14707097        Associated Credit Services Inc,    P.O. Box 5171,    Westborough, MA 01581-5171
14707098       +Bank Of America,    4909 Savarese Circle,    FL1-908-01-50,    Tampa, FL 33634-2413
14707102       +Capital Palliative Care,    2900 Telestar Court,    Falls Church, VA 22042-1206
14707106       +Eagle Bank,    7830 Old Georgetown Road,    3rd Floor,   Bethesda, MD 20814-2432
14707107       +Expressions Dental Care,    11515 Sunrise Valley Drive,     Reston, VA 20191-1505
14707108       +First Bank Puerto Rico,    Attn: Bankruptcy,    9795 S. Dixie Hwy.,    Pinecrest, FL 33156-2806
14707110       +Lee Berlin,    5313 Kernstown Court,   Haymarket, VA 20169-4504
14707111       +Mark Albanese, Esq,    4041 University Drive,    Suite 301,    Fairfax, VA 22030-3410
14707112      #+Michael P. Chabrow,    Mitchell Rubenstein & Assoc,    12 S. Summit Avenue, Suite 250,
                 Gaithersburg, MD 20877-2092
14707114       +Novant Health,    P.O. Box 7428,   Merrifield, VA 22116-7428
14707116       +Shulman & Rogers,    12505 Park Potomac Ave,    6th Floor,    Potomac, MD 20854-6803
14707120        US BANK - DMS CGI,    P.O. Box 979110,    Saint Louis, MO 63197-9000

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
jdb            +E-mail/PDF: carolyn5484@gmail.com Mar 16 2019 03:31:57        Carolyn H. Berlin,
                 5484 Rodriquez Lane,    Haymarket, VA 20169-6102
tr              EDI: BJMMEIBURGER.COM Mar 16 2019 07:08:00       Janet M. Meiburger,
                 The Meiburger Law Firm, P.C.,    1493 Chain Bridge Road, Suite 201,     McLean, VA 22101-5726
cr             +EDI: AISACG.COM Mar 16 2019 07:08:00       BMW Bank of North America, c/o AIS Portfolio Servi,
                 4515 N Santa Fe Ave. Dept. APS,    Oklahoma City, OK 73118-7901
14707096       +E-mail/Text: cucollections@arlingtoncu.org Mar 16 2019 03:33:16        Arlington Community Fc,
                 Attn: Bankruptcy,    5666 Columbia Pike,    Bailey Crossroads, VA 22041-2700
14707099        EDI: BANKAMER.COM Mar 16 2019 07:08:00       Bank Of America,    P.O. Box 982235,
                 El Paso, TX 79998-0000
14713290       +EDI: AISACG.COM Mar 16 2019 07:08:00       BMW Bank of North America,
                 AIS Portfolio Services, LP,    4515 N Santa Fe Ave. Dept. APS,     Oklahoma City, OK 73118-7901
14707101        EDI: BMW.COM Mar 16 2019 07:08:00      BMW Financial Services,     Attn: Bankruptcy Department,
                 PO Box 3608,   Dublin, OH 43016-0000
14707100       +EDI: TSYS2.COM Mar 16 2019 07:08:00       Barclays Bank Delaware,    Attn: Correspondence,
                 PO Box 8801,   Wilmington, DE 19899-8801
14707103       +E-mail/Text: bankruptcynotices@cbecompanies.com Mar 16 2019 03:33:09         CBE Group,
                 1309 Technology Pkwy,    Cedar Falls, IA 50613-6976
14707104       +EDI: CREDPROT.COM Mar 16 2019 07:08:00       Credit Protection Assoc.,     P.O. Box 802068,
                 Dallas, TX 75380-2068
14707105       +E-mail/Text: bankruptcy.bnc@ditech.com Mar 16 2019 03:32:31        Ditech,    Attn: Bankruptcy,
                 PO Box 6172,   Rapid City, SD 57709-6172
14707109       +E-mail/Text: Bankruptcies@FirstHomeBank.com Mar 16 2019 03:33:52        First Home Bank,
                 Attn: Deposit Operations,    9190 Seminole Blvd,    Seminole, FL 33772-3148
14707113       +EDI: MID8.COM Mar 16 2019 07:08:00      Midland Funding,    2365 Northside Dr Ste 300,
                 San Diego, CA 92108-2709
14707115       +EDI: PMSCOLLECTS.COM Mar 16 2019 07:08:00       Progressive Management Systems,
                 Attn: Bankruptcy Department,    1521 W Cameron Ave., First Floor,     West Covina, CA 91790-2738
14707117       +EDI: STF1.COM Mar 16 2019 07:08:00      Suntrust Bank,    Attn: Bankruptcy,     PO Box 85092,
                 Richmond, VA 23285-5092
14707118       +EDI: STF1.COM Mar 16 2019 07:08:00      Suntrust Bank,    Attn: Bankruptcy,
                 Mail Code VA-RVW-6290 PO Box 85092,    Richmond, VA 23285-5092
14707119       +EDI: RMSC.COM Mar 16 2019 07:08:00      Synchrony Bank/Select Comfort,      Attn: Bankruptcy Dept,
                 PO Box 965060,    Orlando, FL 32896-5060
14707121        EDI: WFFC.COM Mar 16 2019 07:08:00      Wells Fargo Bank,     Attn: Bankruptcy Dept,    PO Box 6429,
                 Greenville, SC 29606-0000
                                                                                                TOTAL: 18

           ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
aty*            Janet M. Meiburger,   The Meiburger Law Firm, P.C.,   1493 Chain Bridge Road, Suite 201,
                 McLean, VA 22101-5726
                                                                                            TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.
      Case 19-10355-KHK                Doc 14 Filed 03/17/19 Entered 03/18/19 00:23:04                               Desc Imaged
                                            Certificate of Notice Page 3 of 3


District/off: 0422-9                  User: glennj                       Page 2 of 2                          Date Rcvd: Mar 15, 2019
                                      Form ID: 2040                      Total Noticed: 31


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 17, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 15, 2019 at the address(es) listed below:
              Janet M. Meiburger    trustee@meiburgerlaw.com, VA41@ecfcbis.com
              Janet M. Meiburger    on behalf of Trustee Janet M. Meiburger trustee@meiburgerlaw.com,
               VA41@ecfcbis.com
              John P. Fitzgerald, III    ustpregion04.ax.ecf@usdoj.gov
              John Paul Goetz    on behalf of Joint Debtor Carolyn H. Berlin docs@johngoetzlaw.com,
               john@johngoetzlaw.com;goetzjr45880@notify.bestcase.com;goetzjr75844@notify.bestcase.com
              John Paul Goetz    on behalf of Debtor Alan David Berlin docs@johngoetzlaw.com,
               john@johngoetzlaw.com;goetzjr45880@notify.bestcase.com;goetzjr75844@notify.bestcase.com
                                                                                              TOTAL: 5
